Title: To George Washington from Antoine-Jean-Louis Le Bègue de Presle Duportail, 5 March 1781
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                  
                     Dear General
                     Philad. 5 March 1781
                  
                  I received this afternoon your two letters one of the 21 of february the second of the first of march.  I have not time enough to enquire how it happened so, but I am exceedingly sorry of that accident.  I will do all my endeavours for Reparing it as much as it is possible.  I will set off two morrow morning and I will go as fast as my horses will be able to do.  I will go by new windsor and fiskill although I believe it is not the shortest road, but I have not time enough to enquire and I must now agree with Colonel pickering about the Road I will take on account of the horses.
                  I am exceedingly afraid not to join your excellency at a time, but I take the liberty to beg you (if you leave Rhodisland before I arrived there, and you have other orders to give me) to send them by the different Roads I may take.  This is painfully necessary if you do not come by the same road you went.  I have the hounor to be with great respect your exelleny the most humble and obed. servant
                  
                     Duportail
                  
                  
                     I dont think I shall arrive at newport before the 14th.
                  
                  
               